Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-16-00653-CV

                                            Denise MUNOZ,
                                               Appellant

                                                    v.

                                             Joel SALINAS,
                                                Appellee

                      From the 229th Judicial District Court, Duval County, Texas
                                      Trial Court No. DC-14-325
                             Honorable Ana Lisa Garza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: November 23, 2016

DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion contains a certificate of service

to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the party who incurred

them.

                                                     PER CURIAM